            Case 18-12491-CSS        Doc 1773-4      Filed 03/12/20       Page 1 of 1



                                       VERIFICATION

STATE OF TENNESSEE )
                   ) SS:
COUNTY OF DAVIDSON )

       I, John C. Tishler, after being duly sworn according to law, deposes and says:

       a)      I am a partner with the applicant firm, Waller Lansden Dortch & Davis, LLP,

and am admitted pro hac vice to appear before this Court.

       b)      I am familiar with the work performed on behalf of the Debtors by the lawyers

and paraprofessionals in the firm.

       c)      I have reviewed the foregoing Fifteenth Monthly Application and the facts

set forth therein are true and correct to the best of my knowledge, information, and belief.

Moreover, I have reviewed Local Rule 2016-2 and submit that the Fifteenth Monthly

Application substantially complies with such Local Rule, except as otherwise stated in the

Fifteenth Monthly Application.


Dated: March 12, 2020                               /s/ John C. Tishler
                                                    John C. Tishler
